Non-Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 6, 7, 9, 14-16 and 23-28 are pending in the present application. Claims 6, 7, 14, 15, 23 and 24 stand withdrawn from further consideration as being drawn to a non-elected invention. Claims 1, 9, 16 and 25-28 will be examined according to MPEP § 803.02. 

Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 U.S.C. 112, 4th paragraph, is withdrawn.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 9 and 16 under 35 U.S.C. 103 over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2) is maintained and claims 25-28 are rejected under 35 U.S.C. 103 over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2).
Ogawa et al. teaches a fungicidal composition useful as an agricultural and horticultural fungicide having remarkably improved controlling effects against plant disease using the composition comprising pyriofenone as recited by instant claims 9, 16 and 25-27 (see the entire article, especially Abstract; paragraphs [0020], [0092], [0093]). Ogawa et al. teaches that the composition can be mixed with various adjuvants, including surfactants, and various additives which are commonly used and can be formulated into various formulations; use of various amounts of pyriofenone and that the concentration of the fungicidal composition varies depending on the crop plants to be treated, the application method, the type of formulation, the dose, etc. ([0020], [0093]).
Ogawa et al. does not expressly teach the employment of the specific adjuvant or the ratio of pyriofenone and the adjuvant as set forth in the instant claims.

Yamada et al. teaches that DESTINY HC, as recited by instant claims 9 and 16, is a well known agricultural adjuvant (see examples 1, 3-6 on columns 15-18).
Xu et al. teaches that AGRI-DEX, as recited by instant claims 9 and 16, is a well-known adjuvant for agricultural formulations (table 1).

As noted by the court, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
The recitation that the method is for treating powdery mildew is noted.  However, it was known in the art at the time of the present invention that pyriofenone was an anti-

Therefore, determining the amounts of fungicide, i.e., pyriofenone and surfactant that would result in optimum treatment of powdery mildew would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
None of the claims are allowed.

Response to Arguments
Applicant argues 
the amendments to the claims are commensurate in scope with the superior and unexpected results demonstrated by the claimed subject matter; in particular, the nonionic surfactants of Destiny, Destin HC, and AGRIDIX were tested as component (b) in combination with component (a) as pyriofenone in the Rule 132 Declarations submitted on January 19, 2021 and August 3, 2021;
the data presented in the Rule 132 Declarations show the control values, the theoretical values calculated by Colby’s formula, and the differences between the control values and theoretical values which emphasize the superior and unexpected results of the claimed subject matter; and
the Rule 132 Declaration demonstrated the inability to sufficiently suppress a cucumber powdery mildew effect when component (a) (i.e., pyriofenone) and component (b) were mixed at a mixing ratio outside this range (e.g., at 1:600 and 500:1).
Applicant’s argument was considered but not persuasive for the following reasons.


For this reason and those given in the previous Office Action, the rejection of claims 1, 9 and 16 under 35 U.S.C. 103 over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2) is maintained and claims 25-28 are rejected under 35 U.S.C. 103 over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628